internal_revenue_service number release date index number ---------------------- ----------------------------- ----------------------------------------------------------- - -------------- ------------------------------- ---------------------------------- department of the treasury washington dc person to contact -------------- id no ------------- telephone number --------------------- refer reply to cc fip plr-145720-07 date date --- legend number a dear --------------- this letter responds to the letter submitted by your authorized representative dated date requesting a modification to the letter_ruling we issued to taxpayer on date plr the prior ruling letter capitalized terms retain the meanings assigned in the prior ruling letter the prior ruling letter addresses the treatment under sec_1_817-5 of the regulations of certain funds that offer beneficial interests to plans that are intended to constitute qualified_pension or retirement plans within the meaning of sec_1_817-5 and revrul_94_62 1994_2_cb_164 the prior ruling letter concludes that satisfaction of the requirements of sec_1_817-5 by a fund shall not be prevented by reason of beneficial interests in the fund that are held by a plan provided that each fund satisfies the terms and conditions set forth in the prior ruling letter paragraph b of the prior ruling letter states that a fund must satisfy these terms and conditions with respect to any plan or regulated_investment_company currently holding a beneficial_interest in a fund the fund ha sec_180 days from the date of this ruling letter to comply taxpayer has indicated that it has attempted to comply with paragraph b of the prior ruling letter and that it has complied in most cases however taxpayer is still plr-145720-07 working to comply with the terms and conditions of the prior ruling letter with respect to approximately number a plans that held beneficial interests in the funds as of the date the prior ruling letter was issued taxpayer expects to meet all such terms and conditions with respect to these remaining plans but may not be able to do so before the 180-day period described in paragraph b of the prior ruling letter expires as a result taxpayer has requested a 90-day extension of that period based on the information submitted we grant taxpayer the requested extension accordingly paragraph b of the prior ruling letter is hereby modified to read as follows a fund must satisfy these terms and conditions with respect to any plan or regulated_investment_company currently holding a beneficial_interest in a fund the fund ha sec_270 days from the date of this ruling letter to comply the modification above applies as if included in the prior ruling letter as originally issued therefore each fund ha sec_270 days from date to comply with the terms and conditions of the prior ruling letter in the case of any plan or regulated_investment_company that held a beneficial_interest in the fund as of date the terms and conditions of the prior ruling letter otherwise remain in full force and effect the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-145720-07 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely donald j drees jr donald j drees jr senior technician reviewer branch financial institutions products
